1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     HOWARD DUCE SIMON
7
8
9                          IN THE UNITED STATES DISTRICT COURT
10                      FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12   UNITED STATES OF AMERICA,               )   Case No. 2:17-CR-0151 MCE
                                             )
13                            Plaintiff,     )
                                             )   STIPULATION AND ORDER
14                vs.                        )   CONTINUING STATUS CONFERENCE
                                             )   AND EXCLUDING TIME
15   HOWARD DUCE SIMON,                      )
                                             )
16                            Defendant.     )   Date:  May 16, 2019
                                             )   Time: 10:00 a.m.
17                                           )   Judge: Hon. Morrison C. England, Jr.
18
19          It is hereby stipulated and agreed between defendant, Howard Duce Simon, and
20   plaintiff, United States of America, that the status conference scheduled for May 16,
21   2019, may be continued July 25, 2019, at 10:00 a.m.
22          The defense has asked the government to review information bearing on the
23   possible resolution of the case and continues to assemble other materials that will bear
24   on future proceedings. Defense investigation is ongoing. The parties therefore ask the
25   Court to exclude time from the date of this order through July 25, 2019, to give them
26   adequate time to prepare. The parties further ask to exclude time under the Speedy
27   Trial Act from the date of this order through that date pursuant to Title 18, United States
28
                                                  -1-
1    Code, Section 3161(h)(7)(A) and (B)(iv). The parties agree that the interests of justice
2    outweigh the best interests of the public and the defendants in a speedy trial and ask
3    the Court to so find.
4                                             Respectfully Submitted,
5                                             HEATHER E. WILLIAMS
                                              Federal Defender
6
7    Dated: May 13, 2019                      /s/ T. Zindel__________________
                                              TIMOTHY ZINDEL
8                                             Assistant Federal Defender
                                              Attorney for HOWARD DUCE SIMON
9
10                                            McGREGOR W. SCOTT
                                              United States Attorney
11
12   Dated: May 13, 2019                      /s/ T. Zindel for J. Conolly ____
                                              JAMES CONOLLY
13                                            Assistant U.S. Attorney
14
15                                          ORDER
16          The status conference is continued to July 25, 2019, at 10:00 a.m. The Court
17   finds that a continuance is necessary for the reasons stated above and that the ends of
18   justice served by granting a continuance outweigh the best interests of the public and
19   the defendant in a speedy trial. Time is therefore excluded from the date of this order
20   through July 25, 2019, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv).
21          IT IS SO ORDERED.
22   Dated: May 20, 2019
23
24
25
26
27
28
                                                -2-
